Case: 1:19-cv-00914-DRC-SKB Doc #: 15 Filed: 03/23/21 Page: 1 of 2 PAGEID #: 1211




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

 CARLOS L. JENKINS

             Plaintiff,
                                             Case No. 1:19-cv-914
       v.                                    JUDGE DOUGLAS R. COLE
                                             Magistrate Judge Bowman
 WARDEN, CHILLICOTHE
 CORRECTIONAL INSTITUTION,

             Defendant.

                                      ORDER

      This cause comes before the Court on the Magistrate Judge’s January 26, 2021,

Report and Recommendation (“R&R”) (Doc. 14). The Magistrate Judge concludes

that Plaintiff’s habeas petition (Doc. 1) is a second and successive petition, and

thus recommends that the Court TRANSFER the matter to the Sixth Circuit for

review and determination as to whether this Court may consider the successive

claims for relief. The R&R advised both parties that a failure to object within

the 14 days specified by the R&R may result in forfeiture of rights on appeal, which

includes the right to District Court review. (R&R at #1210). See also Thomas v. Arn,

474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting § 636(b)

(1)(C), intended to require a district judge to review a magistrate’s report to which

no objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019)

(noting “fail[ure] to file an objection to the magistrate judge’s R & R … is

forfeiture”); 28 U.S.C. § 636(b)(1)(C). The time for filing objections has now passed,

and none have been filed.
Case: 1:19-cv-00914-DRC-SKB Doc #: 15 Filed: 03/23/21 Page: 2 of 2 PAGEID #: 1212




      The Court could simply adopt the R&R based on Jenkins’ failure to object. As

the recommended path here will involve transferring the matter to the Sixth Circuit,

though, in turn creating work for that court, this Court has independently reviewed

the R&R. Based on this review, the Court concludes that the Magistrate Judge was

correct in determining that the habeas petition here is a successive petition under 28

U.S.C. § 2244(b), and that this Court thus lacks jurisdiction to consider it.

Accordingly, the Court ADOPTS the Report and Recommendation (Doc. 14) and

TRANSFERS the Plaintiff’s habeas petition to the Sixth Circuit for review and

determination as to whether this Court may consider the successive claims for relief.

      SO ORDERED.

March 23, 2021
DATE                                         DOUGLAS R. COLE
                                             UNITED STATES DISTRICT JUDGE




                                         2
